CONSULTING AGREEMENT THIS CONSULTING AGREEMENT, dated this 30day of March, 2010 is between Conmed Corporation, with offices at 525 French Road, Utica, New York13502 ("Conmed") and David A. Johnson, with a residence at 4670 Hartsfield Place, Manlius, New York13104 ("Consultant"). WITNESSETH: WHEREAS, Consultant has resigned his employment from COMMED effective March 30, 2010; WHEREAS, Consultant has knowledge and relevant experience in the area relevant to Conmed’s manufacturing operations and supply chain initiatives; and WHEREAS, in light of the foregoing, Conmed desires to retain Consultant to render Services (as such term is hereinafter defined) to it, and Consultant desires to render Services to Conmed. NOW, THEREFORE, in consideration of the above premises and of the mutual agreement and undertakings hereinafter set forth, Conmed and Consultant agree as follows: 1.Scope of Work.Consultant shall be available via telephone to consult with Conmed on issues related to the manufacturing operations, supply chain, and/or distribution as the need may arise (“Services”).Consultant shall render Services to Conmed, in accordance with and subject to the terms and provisions of this Agreement. 2Independent Contractor.Consultant shall be deemed to be, and function as, an independent contractor, not an employee or agent of Conmed, under this Agreement without the capacity to bind Conmed or commit Conmed to any course of conduct.Neither this Agreement nor Consultant's Services hereunder shall entitle Consultant to participate in any employee benefit plan or arrangement of Conmed.Consultant expressly acknowledges that Consultant is not entitled to participate in any benefit plans of Conmed.Consultant hereby expressly waives any claim for benefits coverage in relation to the Services provided under this Agreement. 3.Representations and Warranties of Consultant.Consultant represents and warrants to Conmed that: (i) Consultant will use Consultant’s best efforts and such working time and energy as may be required for the performance of the Services, in accordance with the requests and instructions of Conmed; (ii) Consultant is not a party to any agreement or understanding, oral or written, effective on the date first written above or applicable during the Term restricting or limiting Consultant’s ability to observe and perform the terms and provisions hereof on Consultant’s part to be observed and performed; (iii) Consultant will not become a party to any such agreement or understanding during the Term without Conmed's prior written consent; and (iv) Consultant will comply with all applicable laws, rules and regulations in performing Consultant’s obligations hereunder. 4.Ownership of Information.Any and all work prepared by Consultant for Conmed or developed in the course of providing the Services shall belong to Conmed.Consultant shall not circulate, disseminate or provide these materials to any other party without the prior written consent of Conmed. 5.Consulting Fees.In consideration for the Services, a Certification in form identified in Exhibit A signed weekly (the “Certification”), and Consultant’s unrevoked Waiver and Release of Claims set forth in Exhibit B,
